                Case 19-21093-LMI         Doc 31     Filed 10/22/19      Page 1 of 1

                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  www.flsb.uscourts.gov

 In re: Cleveland Hart                                 Case No. 19-21093-LMI
                                                       Chapter 13


                 Debtor              /

                                  CERTIFICATE OF SERVICE

       Debtor certifies that a copy of the Debtor’s Second Amended Chapter 13 Plan [D.E. 30] was

sent via CM/ECF on October 22, 2019, to:



       Nancy K. Neidich
       e2c8f01@ch13miami.com, ecf2@ch13miami.com

       Office of the US Trustee
       USTPRegion21.MM.ECF@usdoj.gov

       Served by US Mail on October 22, 2019:

       Nationstar Mortgage LLC d/b/a Champion Mortgage Company
       c/o Shirley Palumbo of Greenspoon Marder LLC
       City Place
       525 Okeechobee Blvd., Suite 900
       West Palm Beach, FL 33401

       Champion Mortgage Company
       8950 Cypress Waters Blvd.
       Coppell, TX 75019

        I certify that I am admitted to the Bar of the United States District Court for the Southern
District of Florida and I am in compliance with the additional qualifications to practice in this court
set forth in Local Rule 2090-1(A).

                                              Respectfully submitted,

                                              Legal Services of Greater Miami, Inc.
                                              Attorney for Debtor
                                              Address: 4343 West Flagler Street, Suite 100
                                              Telephone/Fax: (305) 438-2423
                                              Email: malvarez@legalservicesmiami.org
                                                          /s/
                                              Maria Alvarez
                                              Florida Bar No.: 57141
